99 F.3d 288
MUSIC CAFES, INC., doing business as Arnold's Hot Roxx MusicCafe, Appellant,v.CITY OF EDINA;  Kenneth E. Rosland;  Fred Richards;  PeggyKelly;  Jane Paulus;  Glenn Smith;  and Jack Rice,Appellees.
No. 95-3924.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 23, 1996.Decided Nov. 5, 1996.

Jeffrey Thone, Hopkins, MN, argued (James A. Sanford, Minneapolis, MN, on the brief), for appellant.
Thomas A. Harder (argued), St. Paul, MN, for appellees.
Appeal from the United States District Court for the District of Minnesota; Hon.  David S. Doty, Judge.
Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
This is an action under 42 U.S.C. § 1983 in which the plaintiff, the operator of a combination food court and dance hall, claims that the defendants, the City of Edina, Minnesota, and others, were motivated by racial prejudice when they placed conditions upon the plaintiff's permit to hold dances.  The District Court1 granted summary judgment for the defendants, and the plaintiff appeals.


2
We affirm, substantially for the reasons given in the opinion of the District Court.  In our view, there is no substantial evidence in this record of racial motivation on the part of those who made the decision to subject plaintiff's permit to the conditions complained of--that no smoking be allowed, and that patrons' hats be checked at the door.


3
Affirmed.



1
 The Hon.  David S. Doty, United States District Judge for the District of Minnesota